—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of possessing alcohol after a garbage bag containing several gallons of a liquid that smelled like alcohol was found on petitioner’s bed. The nature of alcoholic beverages is a matter of common knowledge and, therefore, scientific testing is not required (see, Matter of Sanchez v Leonardo, 242 AD2d 798). The correction officer’s observations that the liquid substance looked and smelled like alcohol, together with the misbehavior report, provide substantial evidence to support the determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Nelson v Coughlin, 209 AD2d 621). Petitioner’s testimony to the contrary created a credibility issue for the Hearing Officer to resolve (see, Matter of Couch v Goord, 255 AD2d 720). Petitioner’s remaining contentions, including his claims of Hearing Officer bias and that a sample of the liquid should have been produced at the hearing, are either unpreserved for our review or without merit.
Cardona, P. J., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.